Citation Nr: 1706003	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  05-31 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date prior to October 4, 2004, for the grant of a 10 percent evaluation for inactive tuberculosis, manifested by pulmonary effusion.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty form July 1969 to March 1973.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of July 2005 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  


FINDINGS OF FACT

1.  On October 4, 2004, the RO received the Veteran's claim seeking entitlement to an increased evaluation for his service-connected tuberculosis, and there are no communications prior to this date reflecting the intent to file an increased rating claim.

2.  There is no competent evidence in the record to indicate that a 10 percent evaluation was factually ascertainable in the year prior to October 4, 2004, for the Veteran's service-connected tuberculosis.

3.  The Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 4, 2004, for the grant of a 10 percent evaluation for inactive tuberculosis, manifested by pulmonary effusion, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.7, 4.97 (2016).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  

The Board notes that it previously remanded the Veteran's TDIU claim in order for an examiner to opine on the relationship between his left ventricular dysfunction and service-connected hypertension.  He has received multiple relevant VA examinations.  The examiners reviewed the accurate history, considered lay statements, provided clinical findings and diagnoses, and offered a definite opinion with a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As a result of a December 2015 examination, the RO granted service connection for left ventricular dysfunction.  Thus, the Board is now satisfied there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Earlier Effective Date

The Veteran submitted a claim requesting a compensable evaluation for his service-connected tuberculosis on October 4, 2004.  In May 2011, the Board granted him a 10 percent evaluation, effective October 4, 2004.  In an October 2011 Notice of Disagreement, the Veteran stated that he disagreed with the effective date of the Board's award because he was hospitalized in 1971 for tuberculosis.  The Veteran noted that he was discharged on March 13, 1973 and contended that his award should start from the day after his discharge date.  

The effective dates for a claim seeking an increased rating for an already service-connected disability that is based on an original claim, or a claim for increase will be the day of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2016).  However, the effective date may also be the earliest date as of which it is "factually ascertainable" that an increase in disability had occurred if the claim is received within one year from the date of the increase, based on a review of the entire evidence of record.  38 C.F.R. § 3.400 (o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 (1999).  In determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  See Hazan, 10 Vet. App. at 521.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2016).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

After a review of the evidence of record, the Board finds that an effective date for tuberculosis prior to October 4, 2004, is not warranted.  With respect to the date of claim, the Veteran requested an increased evaluation on multiple occasions.  A claim filed in April 1990 resulted in a decision by the Board in February 1995.  A claim filed in July 1995 resulted in a March 1998 rating decision.  However, no substantive appeal, VA Form 9, was received in response to the August 1998 Statement of the Case.  A March 2001 claim resulted in a February 2002 rating decision, which was not appealed within a year.  Given the above, the February 1995, March 1998, and February 2002 decisions are final, and an earlier effective date cannot be assigned based on these decisions.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.400(r), 20.302, 20.1103 (2016).

From February 2002 to prior to October 4, 2004, there are no statements that could be construed as a claim for an increased rating for the Veteran's service-connected tuberculosis.  The Board acknowledges that he submitted a statement on October 1, 2003, in which he requested "entitlement to service connection for tuberculosis."  Although the Board is required to construe documents liberally, there is nothing in the document to indicate that his condition had worsened or that he intended to submit a request for an increased rating.  Cf. EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (holding that VA must liberally construe all documents filed by a claimant).

As a consequence, the only question remaining is whether a 10 percent evaluation is factually ascertainable at any time prior to the October 4, 2004, claim.  However, there is no evidence to indicate that a 10 percent evaluation is warranted for any period prior to October 4, 2004.  Although there are clinical records documenting medical treatment for a rash as well as vocal cord polyps and cysts, there are no clinical records documenting deterioration in his tuberculosis condition.

The Board acknowledges and sympathizes with the Veteran's contentions that he was suffering from the effects of tuberculosis immediately after he was discharged from the military.  Unfortunately, the Board is bound by law and applicable regulations regarding when an effective date may be assigned.  As noted above, the February 1995, March 1998, and February 2002 decisions are final, and an earlier effective date cannot be assigned based on these decisions.  The Board has no authority to revisit its findings in the absence of any clear and unmistakable error.  See 38 C.F.R. §§ 3.104, 3.105 (2016). 

Therefore, given the evidence of record, the Board determines that there is insufficient evidence to conclude that a 10 percent rating was factually ascertainable in the year prior to October 4, 2004.  As such, the Veteran's appeal with respect to an earlier effective date is denied.

TDIU

On March 23, 2005, the Veteran submitted a claim in which he stated that he was unable to work because of his service-connected disabilities.  He stated that his bad heart, chest pain, high blood pressure, arthritis, and diabetes prevented him from working.  Additionally, he stated that his pain limited his ability to work as he had trouble walking because of the pain.  In his occupation as a heavy equipment operator and truck driver, he loaded and unloaded freight from trailers.  He frequently had to lift 100 pounds or more.  He stated that he became unable to operate heavy equipment or drive a truck due to dizziness from his hypertension.  

Social Security Administration (SSA) records demonstrate that the Veteran is considered disabled as a result of hypertensive vascular disease.  The issue of TDIU was previously considered by the Board and remanded in decisions issued in July 2009 and May 2011.  In the most recent remand, the Board mandated that the Veteran be afforded a VA medical examination to determine the relationship of his service-connected hypertension with his hypertensive vascular disease, if any.  Since that time, he has been granted service connection for left ventricular dysfunction associated with hypertension - the same disability that led SSA to find that he was disabled.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to C&P for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

In all cases, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2016).

In this case, the Veteran has service-connected anxiety reaction (30 percent from November 27, 1992), left ventricular dysfunction associated with hypertension (30 percent from May 17, 2001), degenerative joint disease (20 percent from October 4, 2004 and 30 percent from January 27, 2010), hypertension (10 percent from April 27, 1990), and tuberculosis (noncompensable from March 14, 1973 and 10 percent from October 4, 2004).  The Veteran has a combined schedular rating of 40 percent from November 27, 1992, 60 percent from May 17, 2001, and 70 percent from October 4, 2004.  

Since the Veteran's left ventricular dysfunction and hypertension may be construed as having a common etiology, they may be considered a single disability with a 40 percent disability rating.  Therefore, since the Veteran has a single 40 percent disability, as well as an overall disability rating in excess of 60 percent, he meets the schedular requirements of a TDIU from October 4, 2004, onwards.  

Therefore, the question is ultimately whether the Veteran is unable to obtain or maintain substantially gainful employment as a result of his service connected disabilities.  Based on the evidence of record, the Board determines that the Veteran is unable to obtain or maintain substantially gainful employment.  In making this determination, the Board places significant probative value on the Veteran's contentions that the combined effects of his service-connected disabilities prevent him from working.  The Board also places significant probative value on the Veteran's SSA records, which demonstrate that the Veteran is greatly restricted by his heart disability.  

The Board acknowledges the opinion of the December 2015 examiner, who noted that although the Veteran would be unable to operate heavy equipment or drive a commercial truck because of his dizziness, he would not be limited in physical or sedentary employment.  However, the Board concludes that such limited roles are unlikely to be obtained, given the Veteran's background as a truck driver and heavy equipment operator.  See Floore v. Shinseki, 26 Vet. App. 376 (2013) (the ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ).

Accordingly, entitlement to a TDIU is granted.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).



ORDER

An effective date prior to October 4, 2004, for the grant of a 10 percent evaluation for inactive tuberculosis, manifested by pulmonary effusion, is denied.

Entitlement to a TDIU is granted.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


